--------------------------------------------------------------------------------

Exhibit 10.1
 
Executed Version


FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated and effective
as of the 26th day of June, 2017 (the “Amendment Effective Date”), is entered
into by and among Kirby Corporation, a Nevada corporation (the “Borrower”), the
Lenders party hereto and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”).


RECITALS


WHEREAS, the Borrower, the several banks and other financial institutions or
entities from time to time party thereto (the “Lenders”) and the Administrative
Agent are parties to that certain Credit Agreement dated as of April 30, 2015
(the “Credit Agreement”); and


WHEREAS, the Borrower has requested an amendment  to certain provisions of the
Credit Agreement;


WHEREAS, the Lenders and the Administrative Agent are willing to so amend the
Credit Agreement subject to the terms and conditions set forth herein, provided
that the Borrower ratifies and confirms all of its obligations under the Credit
Agreement and the other Loan Documents;


WHEREAS, each of The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Santander Bank, N.A.
(each, an “Exiting Lender”) wishes to reallocate its Commitment among certain of
the other Lenders as herein provided; and


WHEREAS, ZB, N.A. dba Amegy Bank (the “New Lender”) wishes to join the Credit
Agreement as a Lender;


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Amendment, the Borrower, the Lenders and the Administrative Agent
agree as follows:


1.             Defined Terms.  Unless otherwise defined herein, capitalized
terms used herein have the meanings assigned to them in the Credit Agreement.


2.             Amendments to Credit Agreement.



(a)
Section 1.01 of the Credit Agreement is hereby amended to add the following
definitions in proper alphabetical order:



“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 

--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


“First Amendment Effective Date” means June 26, 2017.


“FRBNY” means the Federal Reserve Bank of New York.


“FRBNY Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “FRBNY Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.


“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the FRBNY as set forth on its public website from time to time,
and published on the next succeeding Business Day by the FRBNY as an overnight
bank funding rate (from and after such date as the FRBNY shall commence to
publish such composite rate).
 
-2-

--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.



(b)
Section 1.01 of the Credit Agreement is hereby amended to restate the following
definitions in their entirety as follows:



“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the FRBNY Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that the Adjusted LIBO Rate for any
day shall be based on the LIBO Rate at approximately 11:00 a.m. London time on
such day, subject to the interest rate floors set forth therein.  Any change in
the Alternate Base Rate due to a change in the Prime Rate, the FRBNY Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the FRBNY Rate or the Adjusted LIBO Rate,
respectively.


“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08, (b)
increased from time to time pursuant to Section 2.19 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.  The amount of each Lender’s Commitment is set forth
on Schedule 2.01, or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Commitment, as applicable.  As of the First
Amendment Effective Date, the aggregate amount of the Lenders’ Commitments is
$850,000,000.
 
-3-

--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.21(b), any Lender that (a) has
failed to (i) fund any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, any Issuing Bank, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, any Issuing Bank or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
certification by the Administrative Agent and the Borrower), or (d) has, or has
a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.21(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank, the Swingline
Lender and each Lender.
 
-4-

--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
FRBNY based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the FRBNY shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
FRBNY as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to zero for
the purposes of this Agreement.


“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(j).  Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case, the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.  With respect to any Letter of
Credit, “Issuing Bank” means the issuer thereof.


“Maturity Date” means the fifth anniversary of the First Amendment Effective
Date.


“Swingline Exposure” means, at any time, the aggregate principal amount of
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time related to Swingline Loans other than any
Swingline Loans made by such Lender in its capacity as the Swingline Lender and
(b) if such Lender shall be the Swingline Lender, the aggregate principal amount
of all Swingline Loans made by such Lender outstanding at such time (to the
extent that the other Lenders shall not have funded their participations in such
Swingline Loans).



(c)
Section 2.04 of the Credit Agreement is hereby amended to restate subsection (a)
thereof in its entirety as follows:



“(a)        Subject to the terms and conditions set forth herein, from time to
time during the Availability Period, the Swingline Lender agrees to make
Swingline Loans to the Borrower in any aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $55,000,000, or (ii) the Swingline
Lender’s Revolving Credit Exposure exceeding its Commitment; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.”
 
-5-

--------------------------------------------------------------------------------

(d)
Section 2.19 of the Credit Agreement is hereby amended to restate the first
sentence thereof in its entirety as follows:



“From and after the First Amendment Effective Date, the Borrower may from time
to time elect to increase the Commitments or enter into one or more tranches of
term loans (each an “Incremental Term Loan”), in each case in minimum increments
of $10,000,000 so long as, after giving effect thereto, the aggregate amount of
such increases and all such Incremental Term Loans does not exceed
$300,000,000.”



(e)
Section 2.21 of the Credit Agreement is hereby amended to restate the second
sentence of subsection (a)(iv) in its entirety as follows:



“Subject to Section 9.18, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.”



(f)
Article III of the Credit Agreement is hereby amended to add the following new
Section 3.16 at the end of said Article:



“SECTION 3.16          EEA Financial Institution.  The Borrower is not an EEA
Financial Institution.”



(g)
Article IX of the Credit Agreement is hereby amended to add the following new
Section 9.18 at the end of said Article:



“SECTION 9.18          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
 
-6-

--------------------------------------------------------------------------------

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:


(i)           a reduction in full or in part or cancellation of any such
liability;


(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or


(iii)         the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.”


(h)          The Credit Agreement is hereby amended to restate Schedule 2.01
thereto in its entirety as set forth on Schedule 2.01 attached hereto.


3.            Documentation Agents.  As of the Amendment Effective Date, each of
The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Royal Bank of Canada shall cease to
be a Documentation Agent under the Credit Agreement and U.S. Bank National
Association shall become a Documentation Agent under the Credit Agreement.  Any
and all references to the Documentation Agents in the Credit Agreement and the
other Loan Documents shall mean and refer to U.S. Bank National Association and
Branch Banking and Trust Company, in such capacity.


4.             Issuing Banks.  As of the Amendment Effective Date, each of Bank
of America, N.A. and Wells Fargo Bank, National Association shall cease to be an
Issuing Bank under the Credit Agreement.  Any and all references to an Issuing
Bank or the Issuing Banks in the Credit Agreement and the other Loan Documents
shall mean and refer to JPMorgan Chase Bank, N.A. (and its Affiliates, as
applicable), in such capacity.


5.             Conditions to Effectiveness.  This Amendment shall be effective
on the Amendment Effective Date upon satisfaction of the following conditions:



(a)
the Administrative Agent shall have received counterparts of this Amendment,
duly executed by the Borrower and the Lenders;




(b)
the Administrative Agent shall have received all fees and other amounts due and
payable on or prior to the Amendment Effective Date, including, to the extent
invoiced at least one Business Day prior to the Amendment Effective Date,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Borrower in connection with this Amendment (including
the reasonable fees and out-of-pocket expenses of legal counsel for the
Administrative Agent);

 
-7-

--------------------------------------------------------------------------------

(c)
the Administrative Agent shall have received a certificate, dated the Amendment
Effective Date and signed by a Responsible Officer, confirming (i) compliance
with the conditions set forth in paragraphs (a) and (b) of Section 4.02 of the
Credit Agreement, (ii) compliance (on a pro forma basis) with the covenants
contained in Section 6.10 of the Credit Agreement, (iii) that no Material
Adverse Effect shall have occurred since December 31, 2016 and (iv) receipt of
all governmental and third party approvals, if any, necessary in connection with
the transactions contemplated by this Amendment and the continuing operations of
the Borrower and its Subsidiaries;




(d)
the Administrative Agent shall have received (i) a certificate, dated the
Amendment Effective Date and signed by a Responsible Officer, confirming (a)
true and correct copies of the articles of incorporation and bylaws of the
Borrower, (b) true and correct copies of resolutions of the Borrower’s Board of
Directors authorizing the transactions contemplated herein, and (c) the
incumbency and signatures of at least two Responsible Officers, and (ii) an
opinion of counsel to the Borrower, each of such documents in form and substance
satisfactory to the Administrative Agent; and




(e)
to the extent requested by any Lender pursuant to Section 2.09(e) of the Credit
Agreement, the Administrative Agent shall have received for each such Lender an
amended and restated promissory note reflecting such Lender’s increased
Commitment after giving effect to this Amendment.



6.            Ratification.  The Borrower hereby ratifies all of its obligations
under the Credit Agreement and the other Loan Documents, and agrees and
acknowledges that the Credit Agreement and each of the other Loan Documents are
and shall continue to be in full force and effect as amended and modified by
this Amendment.  Nothing in this Amendment extinguishes, novates or releases any
right, claim or entitlement of any of the Lenders or the Administrative Agent
created by or contained in any of such documents nor is the Borrower released
from any covenant, warranty or obligation created by or contained herein or
therein.


7.            Representations and Warranties.  The Borrower hereby represents
and warrants to the Lenders and the Administrative Agent that (a) this Amendment
has been duly executed and delivered on behalf of the Borrower, (b) this
Amendment constitutes a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law, (c) the representations and
warranties of the Borrower set forth in the Credit Agreement are true and
correct in all material respects (without duplication of any materiality
qualifiers contained therein) on and as of the date hereof, except to the extent
such representations and warranties were made as of a specific date, in which
case the same were true and correct in all material respects (without
duplication of any materiality qualifier) as of such date, (d) no Default or
Event of Default has occurred and is continuing, and (e) the execution, delivery
and performance of this Amendment has been duly authorized by the Borrower.
 
-8-

--------------------------------------------------------------------------------

8.            Exiting Lenders.  Simultaneously with the effectiveness of this
Amendment, each Exiting Lender shall be deemed to have, and does hereby sell,
assign, transfer and convey to each other Lender hereunder that is increasing
its Commitment (the “Increasing Lenders”) and to the New Lender, and each of the
Increasing Lenders and the New Lender hereby purchases and accepts, the
Commitments and Loans of the Exiting Lenders such that, after giving effect to
this Amendment, (a) each Exiting Lender shall (i) be paid in full for all
amounts owing to such Exiting Lender under the Credit Agreement as agreed and
calculated by such Exiting Lender and the Administrative Agent in accordance
with the Credit Agreement, (ii) cease to be a Lender under the Credit Agreement
and the other Loan Documents and (iii) relinquish its rights (provided that it
shall still be entitled to any rights which by their express terms survive the
termination, repayment, satisfaction or discharge of such Exiting Lender’s
obligations under the Credit Agreement in respect of any circumstance or event
or condition arising prior to the Amendment Effective Date) and be released from
its obligations under the Credit Agreement and the other Loan Documents and (b)
the Commitments of each of the Increasing Lenders and the New Lender shall be as
set forth on Schedule 2.01 hereto.  Such purchases shall be deemed to have been
effected by way of, and subject to the terms and conditions of, Assignment and
Assumptions without the payment of any related assignment fee, and no other
documents or instruments shall be, or shall be required to be, executed in
connection with such assignments (all of which are hereby waived).  The
foregoing assignments, transfers and conveyances are without recourse to the
Exiting Lenders and without any warranties whatsoever by the Administrative
Agent or the Exiting Lenders as to title, enforceability, collectability,
documentation or freedom from liens or encumbrances, in whole or in part, other
than the warranty of each Exiting Lender that it has not previously sold,
transferred, conveyed or encumbered such interests.  The Increasing Lenders, the
New Lender and the Administrative Agent shall make all appropriate adjustments
in payments under the Credit Agreement for periods prior to the adjustment date
among themselves.  Each Exiting Lender is executing this Amendment for the sole
purpose of evidencing its agreement to this Section 7 only and for no other
purpose.


9.            New Lender.  By execution and delivery of this Amendment, the New
Lender hereby becomes a party to the Credit Agreement as of the Amendment
Effective Date and shall have all of the rights and obligations, severally and
not jointly, of a Lender thereunder for all purposes and to the same extent as
if originally a party thereto and shall agree, and does hereby agree, severally
and not jointly, to be bound by the terms and conditions thereof as if each were
an original signatory thereto.


10.           Indemnity.  The Borrower hereby ratifies the indemnification
provisions contained in the Loan Documents, including, without limitation,
Section 9.02 of the Credit Agreement, and agrees that this Amendment and losses,
claims, damages and expenses related thereto shall be covered by such
indemnities.


11.           Counterparts.  This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Amendment by facsimile, emailed pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Amendment.
 
-9-

--------------------------------------------------------------------------------

12.          Amendment is a Loan Document; References to Credit Agreement.  This
Amendment is a Loan Document, as defined in the Credit Agreement.  All
references in the Credit Agreement to “this Agreement” shall mean the Credit
Agreement as amended by this Amendment.


13.          Governing Law.  This Amendment shall be construed in accordance
with and governed by the law of the State of Texas.


14.          Final Agreement of the Parties.  THIS AMENDMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES


[Signature Pages Follow]
 
-10-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.


BORROWER:
KIRBY CORPORATION,
 
a Nevada corporation
       
By:
/s/ C. Andrew Smith
   
C. Andrew Smith
   
Executive Vice President and Chief Financial Officer

 
Signature Page to First Amendment to Credit Agreement
(Kirby Corporation)

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT
JPMORGAN CHASE BANK, N.A.
AND LENDER:
           
By:
/s/ Laura Woodward
   
Laura Woodward
   
Vice President



Signature Page to First Amendment to Credit Agreement
(Kirby Corporation)

--------------------------------------------------------------------------------

LENDER:
BANK OF AMERICA, N.A.
       
By:
/s/ Scott Blackman
 
Name:
Scott Blackman
 
Title:
SVP



Signature Page to First Amendment to Credit Agreement
(Kirby Corporation)

--------------------------------------------------------------------------------

LENDER:
WELLS FARGO BANK, NATIONAL ASSOCIATION
       
By:
/s/ Warren R. Ross
 
Name:
Warren R. Ross
 
Title:
Senior Vice President



Signature Page to First Amendment to Credit Agreement
(Kirby Corporation)

--------------------------------------------------------------------------------

LENDER:
U.S. BANK NATIONAL ASSOCIATION
       
By:
/s/ Michael P. Dickman
 
Name:
Michael P. Dickman
 
Title:
Vice President



Signature Page to First Amendment to Credit Agreement
(Kirby Corporation)

--------------------------------------------------------------------------------

LENDER:
BRANCH BANKING AND TRUST COMPANY
       
By:
/s/ David Miller
 
Name:
David Miller
 
Title:
Vice President



Signature Page to First Amendment to Credit Agreement
(Kirby Corporation)

--------------------------------------------------------------------------------

LENDER:
THE NORTHERN TRUST COMPANY
       
By:
/s/ Thomas Gawel
 
Name:
Thomas Gawel
 
Title:
Second Vice President



Signature Page to First Amendment to Credit Agreement
(Kirby Corporation)

--------------------------------------------------------------------------------

LENDER:
ROYAL BANK OF CANADA
       
By:
/s/ Benjamin Lennon
 
Name:
Benjamin Lennon
 
Title:
Authorized Signatory



Signature Page to First Amendment to Credit Agreement
(Kirby Corporation)

--------------------------------------------------------------------------------

LENDER:
BOKF, NA DBA BANK OF TEXAS
       
By:
/s/ Marian Livingston
 
Name:
Marian Livingston
 
Title:
Senior Vice President



Signature Page to First Amendment to Credit Agreement
(Kirby Corporation)

--------------------------------------------------------------------------------

LENDER:
ZB, N.A. DBA AMEGY BANK
       
By:
/s/ Ryan Kim
 
Name:
Ryan Kim
 
Title:
Assistant Vice President



Signature Page to First Amendment to Credit Agreement
(Kirby Corporation)

--------------------------------------------------------------------------------

EXITING LENDER:
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
       
By:
/s/ Lawrence Elkins
 
Name:
Lawrence Elkins
 
Title:
Vice President



Signature Page to First Amendment to Credit Agreement
(Kirby Corporation)

--------------------------------------------------------------------------------

EXITING LENDER:
SANTANDER BANK, N.A.
       
By:
/s/ Andres Barbosa
 
Name:
Andres Barbosa
 
Title:
Executive Director



Signature Page to First Amendment to Credit Agreement
(Kirby Corporation)

--------------------------------------------------------------------------------

SCHEDULE 2.01


COMMITMENTS


Lender
Commitment
JPMorgan Chase Bank, N.A.
$170,000,000
Bank of America, N.A.
$170,000,000
Wells Fargo Bank, National Association
$170,000,000
U.S. Bank National Association
$85,000,000
Branch Bank and Trust Company
$80,000,000
The Northern Trust Company
$55,000,000
Royal Bank of Canada
$50,000,000
BOKF, NA dba Bank of Texas
$35,000,000
ZB Bank, N.A. dba Amegy Bank
$35,000,000



 

--------------------------------------------------------------------------------